Citation Nr: 0505323	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  89-15 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and schizophrenia.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1988 rating decision.  

In August 1989, the Board remanded this case to the RO for 
additional evidentiary development.  

In January 1998, the Board once again remanded this case to 
the RO for additional evidentiary development.  



FINDINGS OF FACT

1.  The veteran is not shown to have a diagnosis of PTSD due 
to any verified event during his period of military service.  

2.  The veteran currently is shown to have schizophrenia, 
undifferentiated type, that as likely as not is related to 
his military service.  





CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
acquired psychiatric disability manifested by schizophrenia, 
undifferentiated type, is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim of service 
connection for an acquired psychiatric disorder has been 
obtained and associated with the claims folder.  The medical 
opinions and clinical records on file are sufficient to 
resolve the matter in the veteran's favor.  


II.  Factual Background

The service medical records currently associated with the 
claims folder include a report of medical examination 
completed for induction in December 1969, which reveals that 
the veteran's psychiatric condition was found to be normal.  

There are no service medical records showing complaints or 
treatment for psychiatric problems, and no record of any 
medical examination having been conducted for separation.  

A VA medical certificate dated in May 1974 shows that the 
veteran was complaining of insomnia, restlessness and 
aggressive behavior.  It was noted that he reported hearing 
voices and seeing Vietnamese soldiers.  It was also noted 
that the veteran was being followed at another clinic.  The 
examiner noted an assessment of rule out schizoid reaction.  

In another VA medical certificate dated later in May 1974, an 
examiner noted a diagnosis of schizophrenia.  

In July 1974, the veteran underwent a VA psychiatric 
examination.  The veteran reported having undergone 
psychiatric treatment in service.  He also reported that he 
has remained unemployed since separation due to his nervous 
condition.  

The veteran complained of having insomnia, loneliness, 
terrible nightmares, epigastric pain, headaches, tiredness, 
and weakness.  He also referred to having killed a Vietnamese 
person in service.  

During his evaluation, the veteran reported that he heard a 
buzzing sound, and the examiner found that he was partially 
disoriented.  The examiner noted a diagnosis of 
schizophrenia, latent type.  

In December 1975, the veteran was admitted to a VA hospital 
after his wife reported that he had become hostile, demanding 
and aggressive.  An examination revealed that the veteran was 
disoriented in the three spheres, that his memory was 
impaired, and that he was virtually impossible to interview.  
He was given diagnoses of active psychosis and chronic 
alcohol intoxication.  

Subsequent VA medical records reflect that the veteran was 
hospitalized on numerous occasions throughout the 1970's.  He 
was repeatedly diagnosed with various forms of schizophrenia.  
Symptoms noted during that period include auditory 
hallucinations, sleeplessness, paranoia, headaches, 
irritability and anxiety.  

In an April 1979 progress note, an examiner indicated that 
the veteran had been a psychiatric patient since 1972.  

In April 1982, the veteran was once again admitted to a 
hospital.  It was noted that he had a history of multiple 
previous admissions with various diagnoses, including 
schizophrenia.  It was also noted that a definite history was 
difficult to obtain because of the language difficulty and 
the veteran's tendency to ramble.  

The veteran was given final diagnoses of substance abuse and 
organic brain syndrome, psychotic, secondary to possible head 
injury.  He was also given a diagnosis of delayed traumatic 
stress syndrome.  

In February 1983, the veteran underwent a psychiatric 
evaluation in regard to his receipt of disability benefits 
from the Social Security Administration.  He was given 
diagnoses of schizophrenia, undifferentiated, by history, and 
schizotype personality disorder, by history.  The examiner 
noted that the veteran's military experience had served as a 
triggering factor in his disability.  

In December 1987, the veteran was examined by Dr. R.C.G., a 
private psychiatrist.  The psychiatrist explained that he had 
evaluated the veteran in February 1975 and had given him a 
diagnosis of moderately severe undifferentiated schizophrenia 
reaction.  The psychiatrist indicated that he gave the 
veteran the same diagnosis in April 1976 after he reported 
hearing voices that were ordering him to kill himself.  

In an October 1992 statement, the veteran reported that he 
had been exposed to combat while serving in Vietnam.  He 
identified the names of a sergeant and lieutenant who had 
service with him at that time.  

In a January 1993 letter, the veteran reported that, about 
nine months into his tour of duty in Vietnam, he saw a 
sergeant get cut in half during a mortar attack while on a 
search and destroy mission.  He also reported killing a 
Vietnamese soldier in December 1970 after that soldier had 
already been injured by a booby trap.  He also identified a 
lieutenant that he saw get killed by a booby trap during his 
first month of service in Vietnam.  

The RO subsequently issued a letter to the U.S. Army and 
Joint Services Environmental Support Group (ESG) requesting 
that they verify the veteran's alleged in-service stressors.  

In a response letter dated in April 1993, the ESG indicated 
that it required more information in order to verify the 
veteran's alleged stressors, including more precise dates, 
the type and location of attacks, the numbers and full names 
of casualties, and the names of other units involved.  

In September 1993, the veteran underwent a VA psychiatric 
examination.  The veteran that he had served in Vietnam and 
had participated in attacks against the enemy.  The examiner 
noted that the veteran described killing Vietnamese soldiers, 
and expressing guilt over those instances, but showed no 
affective involvement whatsoever.  It was also noted that the 
veteran referenced various persecutory ideas about the 
Federal government and VA hospitals.  

The examination revealed the content of the veteran's thought 
to be illogical with strong persecutory contents and 
descriptions of perpetual disturbances.  The examiner noted 
diagnoses of schizophrenic disorder, residuals type, and 
substance abuse disorder, in questionable remission.  The 
examiner concluded that the evidence did not sustain a 
diagnosis of PTSD in this case.  

In December 1994, the veteran was hospitalized after he 
reported that he was experiencing insomnia, hearing voices 
and having flashbacks.  It was also noted that he was unable 
to control himself at home.  He was given discharge diagnoses 
of PTSD and schizophrenia, paranoid type, residual.  

In July 1995, the veteran was examined by two VA 
psychiatrists.  The examiners determined that the clinical 
history and evidence projected very strong personality 
problems, borderline and antisocial in this case, with a 
strong history of substance abuse disorder.  They further 
concluded that there was no evidence in the history or in 
mental exploration for a PTSD diagnosis.  The examiners noted 
diagnoses of substance abuse disorder; schizophrenia, 
residual type, by history; and strong borderline antisocial 
personality traits.  

In January 1996, the veteran was again examined by Dr. R.C.G.  
The psychiatrist indicated that the veteran complained of 
nightmares in Vietnam and described several traumatic 
experiences in Vietnam, including seeing a lieutenant and 
sergeant get killed.  The veteran reported that he was 
constantly bothered by these memories after Vietnam.  The 
psychiatrist noted a diagnosis of PTSD.  

During a personal hearing conducted in January 1996, the 
veteran's private physician, Dr. R.C.G., testified that he 
believed the veteran to be suffering from PTSD.  He indicated 
that he believed the veteran's history of substance abuse to 
be supportive of this diagnosis in that the veteran started 
using substances in order to deal with guilt and other 
symptoms of PTSD.  

In June 1996, the veteran was examined by the three VA 
psychiatrists who had previously examined the veteran in 
September 1993 and June 1995.  It was noted that this 
veteran's history included hearing voices telling him to kill 
himself and that he had referred to persecutory ideas about 
the Federal government.  It was also noted that he had 
reported killing Vietnamese prisoners and knowing several 
solders that had been killed during the war.  The 
psychiatrists noted that the veteran did not make any gesture 
or statement in terms of being emotionally affected by these 
situations.  

It was further noted that the veteran was very verborrheic 
and very disorganized, with noticeable loses of association, 
jumping from one conversation to the other.  He reportedly 
spoke of auditory hallucinations with self-deprecatory words 
and messages, which included orders to kill himself.  

The veteran mentioned having memories of Vietnam, some 
stronger than others.  The psychiatrists noted that the 
affect displayed was markedly inappropriate to the emotional 
content.  The psychiatrists noted diagnoses of schizophrenic 
disorder, disorganized type; and substance abuse disorder.   

A VA discharge summary dated in February 1997 shows that the 
veteran was given a diagnosis of PTSD.  It was noted that the 
veteran had reported having suicidal ideas with flashbacks of 
Vietnam and recurrent obsessive thoughts about Vietnam.  
 
Another VA discharge summary dated in April 2001 shows that 
the veteran was given diagnoses of depression, not otherwise 
specified; alcohol and nicotine dependence; cannabis abuse; 
and PTSD.  Upon admission, the veteran reported that he heard 
voices commanding him to kill himself and was experiencing 
insomnia and fear of losing control over his impulses.  

In April 2004, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding the questions 
of the nature of the veteran's psychiatric disorder, the date 
of the first manifestations of that disorder and whether the 
veteran's psychiatric symptoms met the criteria for a 
diagnosis of PTSD.  

In a May 2004 report a VA psychologist found that the first 
symptoms noted in the record occurred in the May 1974 note in 
which the veteran complained of insomnia, restlessness, 
aggressiveness and hearing voices.  The psychologist also 
noted that the veteran had reported during a 1975 examination 
that he had been hospitalized in service for treatment of a 
nervous disorder, although the record of this treatment was 
not available.  He also stated, during another examination in 
1975 that his symptoms had started in 1971.  

In addition, it was also noted that there was a record of the 
veteran having gone AWOL at one point in service and that the 
veteran explained that this was because he believed some 
soldiers were going to kill him.  The psychologist also noted 
that the veteran had described an incident in service in 
which he had to kill Vietnamese prisoners because a 
helicopter had not picked them up and that this incident had 
resulted in him being watched by intelligence officers.  The 
psychologist indicated that the veteran's comments suggested 
feelings of paranoia evolving from this incident.  

In light of this record, the psychologist concluded that, 
although the first symptoms noted in the record were recorded 
in 1974, it was at least as likely as not that the veteran 
was manifesting paranoia preceding the initial diagnoses in 
1974 and 1975, and that this paranoia represented the onset 
of the schizophrenia process.  

With respect to the question of whether the veteran's 
symptoms meet the criteria for a diagnosis of PTSD, the 
psychologist noted that he believed that the veteran did 
experience stressor events that could be construed as 
traumatic and which led to a break in reality testing and 
paranoia.  The psychologist stressed that the veteran's 
primary symptom was paranoia, which involved excessive 
rumination and focusing on perceptions that were not reality 
based.  

The psychologist acknowledged that the veteran did have 
limited PTSD symptoms such as nightmares and avoidance of 
certain stimuli.  However, it was noted that the frequency 
and intensity of these symptoms was not enough to qualify for 
a diagnosis of PTSD.  

Furthermore, the psychologist concluded that the presence of 
psychosis overshadowed the anxiety symptoms.  In addition, 
the psychologist noted that any hypervigilance displayed was 
likely due to his paranoia, and could not be endorsed as a 
symptom of PTSD to any degree of certainty.  For these 
reasons, the psychologist concluded that schizophrenia, 
undifferentiated type, was the correct diagnosis, with 
polysubstance abuse and dependence as a secondary diagnosis.  

The Board subsequently issued a copy of the May 2004 VHA 
opinion to the veteran and his representative, accompanied by 
a request that the veteran indicate whether or not he wished 
to waive review of this evidence by the agency of original 
jurisdiction.  

In an October 2004 letter, the veteran indicated that he 
wished for the Board to review his case as soon as possible 
based on the evidence of record.



III.  Legal Analysis

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder.  He essentially contends 
that a psychiatric disability had its onset while he was 
still on active duty.  

The Board notes that the veteran has also contended that he 
developed an acquired psychiatric disorder secondary to 
exposure to herbicides in Vietnam.  However, as well be 
discussed in greater detail below, the Board believes that 
the evidence of record supports a grant of service connection 
for a psychiatric disorder as directly related to service.  
Thus, the Board finds that any discussion regarding herbicide 
exposure is moot for the purposes of this decision.   

The Board also notes that a portion of the veteran's service 
medical records appear to have been lost.  Under such 
circumstances, where service medical records have been lost 
or destroyed, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including psychoses, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004).  

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  

The veteran's service personnel records verify that he was 
awarded a Bronze Star Medal (BSM) with "V" device.  The Board 
notes that the BSM award denotes combat if a "V" device is 
issued, which is the case here.  Therefore, the Board 
concludes that the veteran had combat service.  

Thus, having found that the veteran engaged in combat in 
service, the Board finds that the veteran's reported in-
service stressors, which appear to be consistent with the 
circumstances, hardships, or conditions of the combat, are 
presumed to have occurred.  38 U.S.C.A. § 1154(b) (West 
2002).  

Nevertheless, the Board concludes that the preponderance of 
the evidence is against granting service connection for PTSD.  

In essence, the Board concludes that, although the credible 
and probative evidence does in fact establish that the 
veteran has a psychiatric illness, the greater weight of that 
evidence establishes that his illness is appropriately 
diagnosed as schizophrenia undifferentiated type, and not 
PTSD.  

In reaching this conclusion, the Board found the most 
probative evidence to be the report of the May 2004 VA 
psychologist.  In that report, the examiner concluded that 
the veteran did have traumatic in-service experiences but 
that he did not meet the remaining criteria for a diagnosis 
of PTSD.  

Instead, the examiner determined that his symptomatology was 
more consistent with a diagnosis of schizophrenia, 
undifferentiated type.  

The Board believes this finding to be consistent with the 
reports of the three VA psychiatrists who examined the 
veteran in September 1993, June 1995, and June 1996.  These 
psychiatrists also considered the veteran's reports of 
traumatic experiences in Vietnam, but ultimately concluded 
that his symptoms, which included auditory hallucinations and 
paranoia, were consistent with a diagnosis of schizophrenia, 
but not PTSD.  

The Board also believes this finding to be consistent with 
the veteran's documented medical history, which reflects that 
he has been diagnosed with schizophrenia on numerous 
occasions since 1974 based on symptoms such as paranoid and 
auditory hallucinations.  

The Board has considered the testimony of Dr. R.C.G., which 
was provided during the 1996 hearing, as well as the report 
of the 1996 examination in which that physician noted a 
diagnosis of PTSD.  However, the Board finds the conclusions 
of this physician to be of little probative weight because 
the physician failed to reconcile his diagnosis of PTSD with 
the previous diagnosis of schizophrenia that the physician 
made in 1975, 1976, and 1987.  

The Board has also considered the VA hospitalization reports 
showing that he has been given diagnoses of PTSD on several 
occasions since 1994.  Although these reports contain 
references to the veteran having service in Vietnam, they do 
not contain any explanations as to why the veteran's symptoms 
were found to support a diagnosis of PTSD.  

In short, the Board believes that the preponderance of the 
credible and probative evidence of record establishes that 
the veteran does not have PTSD as a result of his military 
service.  

Although the Board believes that the veteran did not incur 
PTSD as a result of his military service, the Board has also 
considered whether the veteran's schizophrenia was related to 
his service.  

In this regard, having reviewed the complete record, the 
Board finds that there is an approximate balance of positive 
and negative evidence regarding that issue.  In particular, 
the Board recognizes that there is no specific diagnosis of 
any psychiatric illness noted in the service medical records 
or for several years after service.

As noted by the May 2004 VA psychologist, the veteran had 
reported as early as 1975 examination that he had been 
hospitalized in service for treatment of a nervous disorder.  
He also stated during another examination in 1975 that his 
psychiatric symptoms had started in 1971.  

As noted hereinabove, not all of the veteran's service 
medical records are available, and, thus, it is impossible to 
verify whether or not the veteran did in fact manifest such 
symptoms in service.  The Board notes that there is no reason 
to doubt the credibility of these statements, which were made 
by the veteran during the course of receiving medical 
treatment in 1975.  

Furthermore, the May 2004 VA psychologist concluded that, 
although the first symptoms noted in the record were recorded 
in 1974, it is at least as likely as not based on the 
veteran's statements that he was manifesting paranoia 
preceding the initial diagnoses in 1974 and 1975, and that 
this paranoia represented the onset of the schizophrenia 
process.  

The Board notes that the record also includes the report of 
the February 1983 psychiatric evaluation in which a physician 
specifically concluded that military service had served as a 
"triggering factor" in the development of schizophrenia.  

The Board also notes that there is no contrary medical 
opinions in the record specifically suggesting that the 
veteran's schizophrenia was not related to his military 
service.  

As noted, in cases where service medical records have been 
lost or destroyed, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See Cuevas, O'Hare, supra.  

In this case, the Board believes that the aforementioned 
evidence demonstrates a current disability and a continuity 
of symptomatology since his separation from active duty.  

Therefore, by extending the benefit of the doubt to the 
veteran in this case, the Board concludes that service 
connection for schizophrenia, undifferentiated type, is 
warranted.  



ORDER

Service connection for an acquired psychiatric disorder, 
which has been diagnosed as schizophrenia, undifferentiated 
type, is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


